Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claim 17:
“
a time-to-digital converter (TDC) with a reconfigurable temporal resolution and a variable number of bits input, wherein the TDC detects phase information of a received signal;
an analog-to-digital converter (ADC), wherein the ADC detects an amplitude information of the received signal;
a first tunable temporal delay cell configured in an ADC path and a plural path of fixed temporal delay cells located in the ADC path, wherein the first tunable temporal delay cell is controlled by the TDC’s output to precisely set the ADC sample position at a maximum of a symbol period; and
a digital domain one cycle delay coupled to the output of the TDC to align the TDC's output with the ADC's output.
”
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claim 26:

“
approximately aligning a local clock phase by selecting a closest phase generated from a multi-phase local clock synthesis block;


detecting a time from a local clock rising edge using a time-to-digital converter (TDC) block obtained in the aligning steps to a rising zero-crossing point and a falling zero-crossing point of a received signal, and converting the time interval information into corresponding digital codes;
adjusting an ADC sample position by adjusting the tunable delay based on an output of the TDC and selecting one signal delay path based on a position of the received signal's rising and falling zero-crossing points.
”
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claim 30:
“
a hysteresis buffer copied to an input of the TDC, wherein the hysteresis buffer eliminates signal amplitude information;
a baseband clock synthesis module with a multi-phase output, wherein the module is controlled by a feedback signal, the feedback signal received from a digital baseband and the feedback signal is used to synchronize a local clock phase with the received signal;
a multi-phase selection multiplexer coupled to an output of the clock synthesis module, wherein the multiplexer selects a closest phase generated by the synthesis module for an approximate local clock synchronization;
a first tunable temporal delay cell configured in an ADC path and a plural path of fixed temporal delay cells located in the ADC path, wherein the first tunable temporal delay cell is controlled by the TDC's output to precisely set the ADC sample position at a maximum of a symbol period;

and a digital domain one cycle delay coupled to the output of the TDC to align the TDC's output with the ADC's output, such that the outputs include digitalized phase and amplitude data.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632